Citation Nr: 1514023	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-08 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of Dependents' Educational Assistance (DEA) benefits prior to July 11, 2011.



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to October 1982.  He died in December 2012, and the Appellant is his child.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision by the Department of Veterans Affairs (VA) Education Center located at the Muskogee, Oklahoma, Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran was awarded a total rating based upon individual unemployability (TDIU) due to service-connected disability by a July 2004 rating decision, effective from September 18, 1998.  The record reflects the Veteran was informed of that decision via correspondence dated July 30, 2004.

2.  The Appellant's application for DEA benefits was received by VA on July 11, 2012; and nothing in the record reflects she filed a formal or informal claim for these benefits prior to that date.


CONCLUSION OF LAW

The criteria for an effective date for the payment of DEA benefits prior to July 11, 2011, are not met.  38 U.S.C.A. §§ 3500, 3501, 3510, 5107, 5113 (West 2014); 38 C.F.R. §§ 3.57, 3.807, 21.1029, 21.1030, 21.3020, 21.3040, 21.3044 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for education benefit claims, not the VCAA.  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)." 

In this case, the record does not reflect the Appellant's formal claim for DEA benefits under Chapter 35 was incomplete.  Moreover, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice for this appellate claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The Board also notes that, as detailed below, there is no legal basis to provide the benefit sought in this case; which is reimbursement for her community college which she attended for 2001 to May 2003 period.  The provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. §§ 21.1031(b) and 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the facts render the claimant ineligible for the claimed benefit under the law, as is the case here.

The Board adds that general due process considerations have been satisfied. See 38 C.F.R. § 3.103.  The Appellant has been provided ample opportunity to present evidence and argument in support of this claim, and she has in fact done so to include in her Notice of Disagreement and Substantive Appeal.  She has indicated that no hearing is desired in conjunction with this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways including being the spouse or child of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  In this case, Veteran was awarded a TDIU due to service-connected disability by a July 2004 rating decision, effective from September 18, 1998.  The record reflects the Veteran was informed of that decision via correspondence dated July 30, 2004.

The Board also notes that, in this case, the Appellant's basic eligibility for DEA benefits is not in dispute, as she has been found eligible for these benefits.  Rather, the dispute in this case is the effective date for when these benefits began.

The basic beginning date of an eligible child's period of eligibility for DEA (Chapter 35 education assistance) benefits is his/her 18th birthday or successful completion of secondary schooling, whichever occurs first.  An exception to the general rule for a beginning date provides, in part, that if a permanent and total disability rating occurs after the eligible person's 18th birthday, but before their 26th birthday, then the period of eligibility shall end 8 years after the date that is elected by that person to be the beginning date of entitlement under 38 U.S.C.A. § 3511 or subchapter V of Chapter 35 of Title 38.  See 38 U.S.C.A. § 3512(a)(3); 38 C.F.R. 
§ 21.3041(a)(2)(ii).  The period of eligibility ends with the earlier of the date the veteran is no longer rated permanently and totally disabled or 8 years after the beginning date elected.  The eligible person can elect as a beginning date the effective date of the permanent and total rating, the date VA notifies the veteran of the rating, or any date in between.  38 C.F.R. § 21.3041(a)(2)(ii). (The Board notes that subchapter V pertains to special restorative training and such an element is not applicable in this case.)  See 38 U.S.C.A. §§ 3540 -3542; 38 C.F.R. § 21.3300 . Thus, the normal period of eligibility can go beyond the eligible person's 31st birthday under certain circumstances.  

During the time period of eligibility, the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training. 38 C.F.R. §§ 21.3020(b), 21.3044(a).  

The Board notes the Appellant has not disputed her delimiting date in this case.  Rather, she is seeking an effective date for the receipt of her DEA benefits prior to July 11, 2011.  Specifically, she is seeking reimbursement for her community college courses she took from 2001 to May 2003.  

The Board observes the July 2012 award letter informed the Appellant she could choose either September 19, 1998, (the date the Veteran was found to be entitled TDIU) or July 30, 2004 (date Veteran was informed of TDIU award) as the beginning date of her eligibility period.  However, she was also informed that VA could not pay for benefits prior to July 11, 2011, which was one year prior to the date of receipt for her application for benefits.  

The applicable regulations provide that an individual must file a formal claim for educational assistance for pursuit of a program of education.  38 C.F.R. § 21.1030.  As a general matter, the date of claim is when a valid claim or application is filed with VA.  That is based upon either the date the formal claim is received at VA, or if an informal claim has been filed, and a formal claim is then received within one-year of the date VA requested it, the date VA received the informal claim will be determinative.  38 C.F.R. § 21.1029(b).  The assignment of an effective date for Chapter 35 educational assistance benefits shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. 5113(a).  Additionally, the effective date for the commencing date of an award of Chapter 35 benefits will be determined based on the latest of the following dates: the beginning date of eligibility as determined by the applicable regulation (in this case, section 21.3041 pertaining to benefits for children of service members); one-year prior to the date of claim; the date certified by the educational institution; or the effective date of the course approval, or, one year before the VA receives the approval notice, whichever is later.  38 C.F.R. § 21.4131(d).

The record reflects the Appellant's application for DEA benefits was received by VA on July 11, 2012; and nothing in the record reflects she filed a formal or informal claim for these benefits prior to that date.  In fact, the Appellant has acknowledged she did not file an earlier claim.  She maintains she would have filed a claim if she was aware of her entitlement to such benefits, but that neither she nor her father (the Veteran) were aware of her eligibility.  Further, she maintains she was busy raising her children, especially after he husband died in 2005; as well as assisting her father, to include helping him keep his VA appointments.

The Board is sympathetic to the Appellant's position and the contentions she has advanced in support of her claim.  However, even though she is seeking reimbursement for educational classes she took during what could be an eligible period for such under the law, the law mandates that payment for such benefits can be no earlier than one year prior to the date of receipt of a claim for such benefits.  The Board does not dispute that these circumstances were difficult on the Appellant, but her arguments essentially constitute a theory of equitable relief.  Although the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In view of the foregoing, the Board finds that there is no legal authority to award payment of the Appellant's DEA benefits under Chapter 35 prior to July 11, 2011.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


